UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   18September 2013 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ CRH plc (the "Company") N E W SR E L E A S E 18 September 2013 CRH ANNOUNCES US MANAGEMENT CHANGE   CRH plc, the international building materials group, announces that Doug Black, Chief Operating Officer of Oldcastle, Inc. (the holding company for CRH's interests in the Americas) is leaving the Group to pursue other interests. As a result of this, Randy Lake, Chief Executive Oldcastle Materials, Keith Haas, Chief Executive Oldcastle Building Products, Bob Feury, Chief Executive Oldcastle Distribution and Joe Myers, President Oldcastle Building Solutions, will report directly to Mark Towe, Chief Executive of Oldcastle. Commenting on this, Myles Lee, CRH Chief Executive, said "We would like to express our appreciation to Doug for his significant contribution to the development of our North American business over a long career with Oldcastle and we wish him well for the future. Mark and his team will continue to lead and develop our operations in the Americas". Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Albert Manifold Chief Executive Designate Maeve Carton Finance Director CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE +353.1.4041000 Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland CRH public limited company (Registrant) Date:18September 2013 By:/s/Maeve Carton M. Carton Finance Director
